Citation Nr: 0334384	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  97-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

(The issue of entitlement to an evaluation in excess of 20 
percent for residuals of a compression fracture at T11-T12 is 
addressed in a separate decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The RO, in pertinent part, denied entitlement to 
service connection for bilateral hearing loss and tinnitus.

In April 1998, the veteran and his wife provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.

In May 2002, the Board, in pertinent part, denied entitlement 
to an evaluation in excess of 20 percent for residuals of a 
compression fracture at T11-T12, and undertook internal 
development of the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus when such 
practice was authorized.  

In May 2003 the appellant and the Appellee filed a joint 
motion with the United States Court of Appeals for Veterans 
Claims (CAVC) with that portion of the May 2002 decision 
wherein the Board denied entitlement to an increased 
evaluation for residuals of a compression fracture at T11-
T12.  In a June 2003 Order the CAVC vacated that portion of 
the Board' decision appealed and remanded the claim to the 
Board for further action consistent with the joint motion.

The Board has granted entitlement to service connection for 
bilateral hearing loss and tinnitus in a separate decision 
under the same docket number.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the appellant 
in connection with his appeal of entitlement to an evaluation 
in excess of 20 percent for residuals of a compression 
fracture at T11-T12.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


